Exhibit 10.7(x)




NORTHERN TRUST CORPORATION


AMENDMENT TO
TERMS AND CONDITIONS
RELATING TO STOCK OPTIONS GRANTED
PURSUANT TO THE 2012 STOCK PLAN


1. Section 3(c) is hereby revised by adding the following provision at the end
thereof, effective as of the original Grant Date reflected in the Award Notice:
"Notwithstanding the foregoing, you will continue to vest in your unvested Stock
Options pursuant to this Section 3(c) regardless of whether you cease to be
Retired from the Industry if (i) the Corporation, in its sole discretion,
characterizes your termination as a Severance-Eligible Termination, (ii) your
termination is subject to mutual agreement and you have executed an effective
settlement agreement, waiver and release that is satisfactory to the
Corporation, in its sole discretion, (iii) you cease to be an employee by reason
of Disability, or (iv) a forfeiture upon your ceasing to be Retired from the
Industry would violate applicable law."


*******************************


Page 1

--------------------------------------------------------------------------------




NORTHERN TRUST CORPORATION


TERMS AND CONDITIONS
RELATING TO STOCK OPTIONS GRANTED
PURSUANT TO THE 2012 STOCK PLAN


1.    Grant of Stock Options. The Stock Options to purchase shares of Common
Stock of Northern Trust Corporation (the “Corporation”) granted to you pursuant
to your Award Notice are subject to these Terms and Conditions Relating to Stock
Options Granted Pursuant to the 2012 Stock Plan (the “Terms and Conditions”),
the Stock Option Award Notice (the “Award Notice”) and all of the terms and
conditions of the Northern Trust Corporation 2012 Stock Plan (the “2012 Stock
Plan”), which is incorporated herein by reference. In the case of a conflict
between these Terms and Conditions, the Award Notice and the terms of the 2012
Stock Plan, the provisions of the 2012 Stock Plan will govern. Capitalized terms
used but not defined herein have the meaning provided therefor in the 2012 Stock
Plan.


2.    Exercise Price, Vesting and Expiration.


(a)    Exercise Price. The price at which you may purchase the shares of Common
Stock covered by the Stock Options is the Exercise Price.


(b)    Vesting. If you remain continuously employed with your Employer, the
Stock Options shall become vested and exercisable on each Vesting Date pursuant
to the following vesting schedule (unless otherwise specified in Exhibit I):


Vesting Date
Percentage of Stock Options Vesting
First Anniversary of Grant Date
25%
Second Anniversary of Grant Date
25%
Third Anniversary of Grant Date
25%
Fourth Anniversary of Grant Date
25%



(c)    Expiration of Stock Options. Subject to earlier termination and
forfeiture as described in Section 3, the Stock Options will expire and will
cease to be exercisable on the Expiration Date.


3.    Termination of Employment. Upon the termination of your employment with
your Employer, your right to exercise the Stock Options shall be only as
follows:


(a)    Cause. Notwithstanding anything to the contrary contained in these Terms
and Conditions, if your Employer terminates your employment for Cause, your
Stock Options, whether vested but unexercised or unvested, immediately shall
terminate and be forfeited.




Page 2

--------------------------------------------------------------------------------




(b)    Death and Disability. If you cease to be an Employee by reason of
Disability or death prior to the date that your Stock Options become fully
vested, you, your estate, legal representative or beneficiary, if applicable,
will become fully vested in the unvested Stock Options and you shall have the
right to exercise the vested Stock Options at any time until and including the
earlier of: (i) the fifth (5th) anniversary of your Termination Date; and (ii)
the Expiration Date.


(c)    Retirement. If you cease to be an Employee by reason of Retirement prior
to the date that your Stock Options become fully vested, you will continue to
vest in your unvested Stock Options pursuant to Section 2(b) above and once
vested, and you shall have the right to exercise the vested Stock Options at any
time until and including the earlier of: (i) the fifth (5th) anniversary of your
Termination Date; and (ii) the Expiration Date. However, if you cease to be
Retired from the Industry (as determined by the Committee in its sole
discretion), any Stock Options (whether vested or unvested) immediately shall
terminate and be forfeited.


(d)    Severance-Eligible Termination and Redundancy. If you cease to be an
Employee and your termination (i) qualifies as a Severance-Eligible Termination
and/or (ii) is under circumstances where your position is made redundant by your
Employer (if you are employed outside of the United States), you will become
fully vested in your unvested Stock Options and you shall have the right to
exercise the vested Stock Options at any time until and including the earlier
of: (i) one-hundred and eighty (180) days following your Termination Date; and
(ii) the Expiration Date.


(e)    Other Termination Events. If you cease to be an Employee for any reason
other than those provided above, you, your estate, legal representative or
beneficiary, if applicable (in the event of your death after such termination)
may, within the three (3) month period following such termination, exercise any
vested Stock Options with respect to only such number of shares of Common Stock
as to which the right of exercise had vested on or before the Termination Date
and any unvested Stock Options immediately shall terminate and be forfeited.


4.    Treatment Upon Change in Control.


(a)     General. Except as may be otherwise provided in an agreement executed by
the Corporation and, where applicable, approved by the Corporation’s
shareholders, your Stock Options shall be treated in accordance with the
following provisions in the event of a Change in Control.
(b)    Conversion of Stock Options by Acquirer. In the event of a Change in
Control, each outstanding Stock Option, whether vested but unexercised or
unvested (a “Northern Trust Stock Option”) shall be converted into a stock
option to purchase a share of the acquirer’s common stock (an “Acquirer Stock
Option”) where (i) the intrinsic value of the Acquirer Stock Option shall be the
same as the intrinsic value of the Northern Trust Stock Option as of the date of
the Change in Control, (ii) the terms and conditions of the Acquirer Stock
Option shall be the same in all material respects as the terms and conditions of
the Northern Trust Stock Option, and (iii) upon a Qualifying Termination, the
Acquirer Stock Option shall become fully vested and exercisable at any time up
to and including the Expiration Date. For purposes of the foregoing and to the
extent possible, the conversion of Northern Trust Stock Options into Acquirer
Stock Options shall be effectuated in


Page 3

--------------------------------------------------------------------------------




accordance with the applicable provisions of the Code (and the related Treasury
Regulations) and the applicable provisions of the laws of your country of
residence and/or employment such that the conversion is tax neutral and itself
does not trigger a taxable event to you, the Corporation, your Employer or the
acquirer.
(c)    Cashout of Stock Options. In the event of a Change in Control where the
acquirer does not convert Northern Trust Stock Options into Acquirer Stock
Options, the Corporation shall fully vest each Northern Trust Stock Option
immediately prior to the Change in Control, and then shall cancel such vested
Northern Trust Stock Option in exchange for a cash payment equal to the
difference between (i) the aggregate consideration paid to each shareholder of
one (1) share of Common Stock upon the Change in Control, and (ii) the Exercise
Price of the Northern Trust Stock Option. Such cash payment shall be made as
soon as administratively practicable following the Change in Control in such
manner and in accordance with such procedures as the Committee may determine in
its sole discretion.
5.    Manner of Exercise. To exercise the vested portion of your Stock Options,
you must follow such procedures as may be established by the Committee from time
to time. As part of such procedures, you shall be required to specify the number
of shares of Common Stock that you elect to purchase and the date on which such
purchase is to be made, and you shall be required to make full payment of the
Exercise Price. A Stock Option shall not be deemed to have been exercised (i.e.,
the exercise date shall not be deemed to have occurred) until the notice of such
exercise and payment in full of the Exercise Price are provided. The exercise
date will be defined by the NASDAQ Stock Market trading hours. If an exercise is
completed after the market close or on a weekend, the exercise will be dated the
next following trading day.
Except as the Committee may otherwise provide in its sole discretion, you may
exercise a vested Stock Option by paying the Exercise Price pursuant one of the
following methods of exercise:
(a)    cash payment;
(b)    by delivery of a sufficient number of whole shares of Common Stock you
already owned for a period of at least six (6) months having a Fair Market Value
equal to the Exercise Price;
(c)    by authorizing the sale of a sufficient number of whole shares of Common
Stock that otherwise would be deliverable upon the exercise of the Stock Option
having a Fair Market Value equal to the Exercise Price; or
(d)    via a broker-assisted cashless exercise procedure through a broker-dealer
approved for such purposes of the Corporation.
In cases where you utilize the "sell to cover" arrangement set forth in Section
5(c) and the Fair Market Value of the number of whole shares of Common Stock
sold is greater than the aggregate Exercise Price, the Corporation shall make a
cash payment to you equal to the difference as soon as administratively
practicable.
6.    Withholding of Tax-Related Items. Regardless of any action the Corporation
and/or your Employer take with respect to any or all Tax-Related Items, you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility


Page 4

--------------------------------------------------------------------------------




and that the Corporation and your Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Stock Options, including the grant of the Stock Options, the
vesting of the Stock Options, the exercise of the Stock Options, the subsequent
sale of any shares of Common Stock acquired pursuant to the Stock Options and
the receipt of any dividends and (ii) do not commit to structure the terms of
the grant or any aspect of the Stock Options to reduce or eliminate your
liability for Tax-Related Items.


Prior to the delivery of shares of Common Stock upon exercise of your Stock
Options, if your country of residence (and/or your country of employment, if
different) requires withholding of Tax-Related Items, the Corporation shall
withhold a sufficient number of whole shares of Common Stock otherwise issuable
upon exercise of the Stock Options that have an aggregate Fair Market Value
sufficient to pay the Tax-Related Items required to be withheld with respect to
the shares of Common Stock. The cash equivalent of the shares of Common Stock
withheld will be used to settle the obligation to withhold the Tax-Related
Items. In the event that withholding in shares of Common Stock is prohibited or
problematic under applicable law or otherwise may trigger adverse consequences
to the Corporation or your Employer, your Employer may withhold the minimum
Tax-Related Items required to be withheld with respect to the shares of Common
Stock in cash from your regular salary and/or wages, or other amounts payable to
you. In the event the withholding requirements are not satisfied through the
withholding of shares of Common Stock or through your regular salary and/or
wages or any other amounts payable to you by your Employer, no shares of Common
Stock will be issued to you (or your estate) upon exercise of the Stock Options
unless and until satisfactory arrangements (as determined by the Corporation)
have been made by you with respect to the payment of any Tax-Related Items that
the Corporation or your Employer determines, in its sole discretion, must be
withheld or collected with respect to such Options.
By accepting these Stock Options, you expressly consent to the foregoing methods
of withholding as provided for hereunder. All other Tax-Related Items related to
the Stock Options and any shares of Common Stock delivered in settlement thereof
are your sole responsibility.
7.    Code Section 409A. The Stock Options are intended to be exempt from the
requirements of Code Section 409A. The 2012 Stock Plan and these Terms and
Conditions shall be administered and interpreted in a manner consistent with
this intent. If the Corporation determines that these Terms and Conditions are
subject to Code Section 409A and that it has failed to comply with the
requirements of that Section, the Corporation may, at the Corporation’s sole
discretion and without your consent, amend these Terms and Conditions to cause
them to comply with Code Section 409A or be exempt from Code Section 409A.


8.    Forfeitures and Recoupment


(a)     Recoupment Policy. In addition to these Terms and Conditions, your Stock
Options and any shares of Common Stock issued to you pursuant to your Stock
Options shall be subject to the provisions of the Northern Trust Corporation
Policy on Recoupment Policy, as may be subsequently amended from time to time
(the “Policy”).


(b)     Delegation of Authority to Corporation. For purposes of the foregoing,
you expressly and explicitly authorize the Corporation to issue instructions, on
your behalf, to any


Page 5

--------------------------------------------------------------------------------




brokerage firm and/or third party administrator engaged by the Corporation to
hold your shares of Common Stock and other amounts acquired pursuant to your
Stock Options to re-convey, transfer or otherwise return such shares of Common
Stock and/or other amounts to the Corporation upon the Corporation’s enforcement
of the Policy. To the extent that these Terms and Conditions and the Policy
conflict, the terms of the Policy shall prevail.


9.    Nontransferability.


(a)    General. The Stock Options shall be transferable only by will or the laws
of descent and distribution and shall be exercisable during your lifetime only
by you. If you purport to make any transfer of the Stock Options, except as
aforesaid, the Stock Options and all rights thereunder shall terminate
immediately.


(b)    Beneficiary Designation. In conjunction with the foregoing, the
Corporation may permit you, in its sole discretion, to designate a beneficiary
of the Stock Options upon your death in accordance with such procedures as the
Corporation may prescribe from time to time, or as otherwise may be approved by
the Committee.


10.    Legal and Tax Compliance; Cooperation. If you reside or are employed
outside of the United States, you agree, as a condition of the grant of the
Stock Options, to repatriate all payments attributable to the shares of Common
Stock and/or cash acquired under the 2012 Stock Plan (including, but not limited
to, dividends and any proceeds derived from the sale of the shares of Common
Stock acquired pursuant to the Stock Options) if required by and in accordance
with local foreign exchange rules and regulations in your country of residence
(and country of employment, if different). In addition, you also agree to take
any and all actions, and consent to any and all actions taken by the Corporation
and its Subsidiaries, as may be required to allow the Corporation and its
Subsidiaries to comply with local laws, rules and regulations in your country of
residence (and country of employment, if different). Finally, you agree to take
any and all actions as may be required to comply with your personal legal and
tax obligations under local laws, rules and regulations in your country of
residence (and country of employment, if different).


11.    Age Discrimination Rules. If you are resident or employed in a country
that is a member of the European Union, the grant of the Stock Options and these
Terms and Conditions are intended to comply with the Age Discrimination Rules.
To the extent that a court or tribunal of competent jurisdiction determines that
any provision of these Terms and Conditions is invalid or unenforceable, in
whole or in part, under the Age Discrimination Rules, the Corporation, in its
sole discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.


12.    Securities Laws. The Stock Options shall not be exercisable in whole or
in part, and the Corporation shall not be obligated to issue any shares of
Common Stock subject to the Stock Options, if such exercise and sale would, in
the opinion of counsel for the Corporation, violate the Securities Act of 1933
or any other U.S. federal, state or non-U.S. laws having similar requirements as
it may be in effect at the time. The Stock Options are subject to the further
requirement that, if at any time the Board of Directors of the Corporation shall
determine in its discretion that the listing or qualification of the shares of
Common Stock subject to the Stock Options under any securities


Page 6

--------------------------------------------------------------------------------




exchange requirements or under any applicable law, or the consent or approval of
any governmental regulatory body, is necessary or desirable as a condition of or
in connection with the issuance of shares of Common Stock pursuant to the Stock
Options, the Stock Options may not be exercised in whole or in part unless such
listing, qualification, consent or approval shall have been effected or obtained
free of any conditions not acceptable to the Corporation.


13.    No Right to Continued Employment. The grant of the Stock Options shall
not confer upon you any right to continue in the employ of your Employer nor
limit in any way the right of your Employer to terminate your employment at any
time. You shall have no rights as a shareholder of the Corporation with respect
to any shares of Common Stock issuable upon the exercise of the Stock Options
until the date of issuance of such shares of Common Stock.


14.    Discretionary Nature; No Vested Rights. You acknowledge and agree that
the 2012 Stock Plan is discretionary in nature and may be amended, cancelled or
terminated by the Corporation, in its sole discretion, at any time. The grant of
the Stock Options under the 2012 Stock Plan is a one-time benefit and does not
create any contractual or other right to receive a grant of stock options or
benefits in lieu of stock options in the future. Future grants, if any, will be
at the sole discretion of the Corporation, including, but not limited to, the
form and timing of any grant, the number of shares of Common Stock subject to
the grant, the vesting provisions and the Exercise Price. Any amendment,
modification or termination of the 2012 Stock Plan shall not constitute a change
or impairment of the terms and conditions of your employment with your Employer.


15.    Extraordinary Benefit. Your participation in the 2012 Stock Plan is
voluntary. The value of the Stock Options and any other awards granted under the
2012 Stock Plan is an extraordinary item of compensation outside the scope of
your employment (and your employment contract, if any). Any grant under the 2012
Stock Plan, including the grant of the Stock Options, is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments.


16.    Heirs. These Terms and Conditions shall bind and inure to the benefit of
the Corporation, its successors and assigns, and you, your estate, legal
representative or beneficiary, if applicable, in the event of your death.


17.    Nature of Stock Options. The Stock Options are Nonstatutory Stock Options
and shall not be treated as Incentive Stock Options.


18.    Personal Data. The Corporation and your Employer hereby notify you of the
following in relation to your personal data and the collection, processing and
transfer of such data in relation to the grant of the Stock Options and your
participation in the 2012 Stock Plan pursuant to applicable personal data
protection laws. The collection, processing and transfer of your personal data
is necessary for the Corporation’s administration of the 2012 Stock Plan and
your participation in the 2012 Stock Plan, and your denial and/or objection to
the collection, processing and transfer of personal data may affect your ability
to participate in the 2012 Stock Plan. As such, you voluntarily acknowledge,
consent and agree (where required under applicable law) to the collection, use,
processing and transfer of personal data as described herein.


Page 7

--------------------------------------------------------------------------------




    
The Corporation and your Employer hold certain personal information about you,
including (but not limited to) your name, home address, email address and
telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Corporation, details of all Options or any
other entitlement to shares of Common Stock awarded, canceled, purchased,
vested, unvested or outstanding in your favor for the purpose of managing and
administering the 2012 Stock Plan (the “Data”). The Data may be provided by you
or collected, where lawful, from third parties, and the Corporation and your
Employer will process the Data for the exclusive purpose of implementing,
administering and managing your participation in the 2012 Stock Plan. The data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in your country of residence. Data processing
operations will be performed minimizing the use of personal and identification
data when such information is unnecessary for the processing purposes sought.
The Data will be accessible within the Corporation’s organization only by those
persons requiring access for purposes of the implementation, administration and
operation of the 2012 Stock Plan and for your participation in the 2012 Stock
Plan.


The Corporation and your Employer will transfer the Data as necessary for the
purpose of implementation, administration and management of your participation
in the 2012 Stock Plan, and the Corporation and your Employer may each further
transfer the Data to any third parties assisting the Corporation in the
implementation, administration and management of the 2012 Stock Plan. These
recipients may be located in the European Economic Area, the United States or
elsewhere throughout the world. You hereby authorize (where required under
applicable law) the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for purposes of implementing, administering
and managing your participation in the 2012 Stock Plan, including any requisite
transfer of such Data as may be required for the administration of the 2012
Stock Plan and/or the subsequent holding of shares of Common Stock on your
behalf to a broker or other third party with whom you may elect to deposit any
shares of Common Stock acquired pursuant to the 2012 Stock Plan.


You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the 2012 Stock Plan
and your participation in the 2012 Stock Plan. You may seek to exercise these
rights by contacting your local HR manager.


19.    Private Offering. The grant of the Stock Options is not intended to be a
public offering of securities in your country of residence (and country of
employment, if different). The Corporation has not submitted any registration
statement, prospectus or other filing with the local securities authorities with
respect to the grant of the Stock Options (unless otherwise required under local
law). No employee of the Corporation is permitted to advise you on whether you
should purchase shares of Common Stock under the 2012 Stock Plan or provide you
with any legal,


Page 8

--------------------------------------------------------------------------------




tax or financial advice with respect to the grant of your Stock Options.
Investment in shares of Common Stock involves a degree of risk. Before deciding
to purchase shares of Common Stock pursuant to the Stock Options, you should
carefully consider all risk factors and tax considerations relevant to the
acquisition of shares of Common Stock under the 2012 Stock Plan or the
disposition of them. Further, you should carefully review all of the materials
related to the Stock Options and the 2012 Stock Plan, and you should consult
with your personal legal, tax and financial advisors for professional advice in
relation to your personal circumstances.


20.    Governing Law. All questions concerning the construction, validity and
interpretation of the Stock Options and the 2012 Stock Plan shall be governed
and construed according to the laws of the state of Delaware, without regard to
the application of the conflicts of laws provisions thereof. Any disputes
regarding the Stock Options or the 2012 Stock Plan shall be brought only in the
state or federal courts of the state of Delaware.


21.    Electronic Delivery. The Corporation may, in its sole discretion, decide
to deliver any documents related to the Stock Options or other awards granted to
you under the 2012 Stock Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the 2012 Stock
Plan through an on-line or electronic system established and maintained by the
Corporation or a third party designated by the Corporation.


22.    Severability. The invalidity or unenforceability of any provision of the
2012 Stock Plan or these Terms and Conditions shall not affect the validity or
enforceability of any other provision of the 2012 Stock Plan or these Terms and
Conditions.


23.    English Language. If you are resident outside of the United States, you
acknowledge and agree that it is your express intent that these Terms and
Conditions, the 2012 Stock Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Stock Options be
drawn up in English. If you have received these Terms and Conditions, the 2012
Stock Plan or any other documents related to the Stock Options translated into a
language other than English and the meaning of the translated version is
different than the English version, the English version will control.


24.    Addendum. Notwithstanding any provisions of these Terms and Conditions to
the contrary, the Stock Options shall be subject to any special terms and
conditions for your country of residence (and country of employment, if
different) set forth in an addendum to these Terms and Conditions (an
“Addendum”). Further, if you transfer your residence and/or employment to
another country reflected in an Addendum to these Terms and Conditions at the
time of transfer, the special terms and conditions for such country will apply
to you to the extent the Corporation determines, in its sole discretion, that
the application of such special terms and conditions is necessary or advisable
in order to comply with local law, rules and regulations or to facilitate the
operation and administration of the Stock Options and the 2012 Stock Plan (or
the Corporation may establish alternative terms and conditions as may be
necessary or advisable to accommodate your transfer). In all circumstances, any
applicable Addendum shall constitute part of these Terms and Conditions.




Page 9

--------------------------------------------------------------------------------




25.    Additional Requirements. The Corporation reserves the right to impose
other requirements on the Stock Options, any shares of Common Stock acquired
pursuant to the Stock Options and your participation in the 2012 Stock Plan to
the extent the Corporation determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local law, rules
and regulations or to facilitate the operation and administration of the Stock
Options and the 2012 Stock Plan. Such requirements may include (but are not
limited to) requiring you to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.


26.    Definitions. For purposes of these Terms and Conditions:


(a)“Age Discrimination Rules” means the age discrimination provisions of the EU
Equal Treatment Framework Directive, as implemented into local law.


(b)“Cause” means (i) a material breach or your willful and substantial
non-performance of your assigned duties and responsibilities (other than as a
result of incapacity due to physical or mental illness), (ii) a conviction of or
no contest plea with respect to bribery, extortion, embezzlement, fraud, grand
larceny, or any felony or similar conviction under local law involving abuse or
misuse of your position to seek or obtain an illegal or personal gain at the
expense of the Corporation, your Employer or any Subsidiary, or similar crimes,
or conspiracy to commit any such crimes or attempt to commit any such crimes,
(iii) your violation of any policy of the Corporation, your Employer or any of
its Subsidiaries to which you may be subject or your willful engagement in any
misconduct in the performance of your duties that materially injures the
Corporation, your Employer or any of its Subsidiaries, (iv) your performance of
any act which, if known to the customers, clients, stockholders or regulators of
the Corporation, your Employer or any of its Subsidiaries, would materially and
adversely impact the business of the Corporation, your Employer or any of its
Subsidiaries, or (v) any act or omission by you that causes a regulatory body
with jurisdiction over the Corporation, your Employer or any of its
Subsidiaries, to demand, request, or recommend that you be suspended or removed
from any position in which you serve with the Corporation, your Employer or any
of its Subsidiaries.


(c) “Continuous Years of Service” means the period of your continuous and
uninterrupted employment with your Employer commencing on your most recent hire
date with your Employer through your Termination Date. For the sake of clarity,
if your employment with the Corporation or a Subsidiary terminated and you have
been rehired by your Employer, your Continuous Years of Service shall not be
determined by aggregating your periods of employment with the Corporation or a
Subsidiary.


(d)“Disability” means (i) if you are covered under the Northern Trust
Corporation Managed Disability Program, a covered disability that continues for
a period of at least six (6) months, or (ii) if you are not covered under the
Northern Trust Corporation Managed Disability Program, a disability as
determined by the Committee in its sole discretion.


(e)“Employer” means the Corporation or any Subsidiary that employs you on the
applicable date.




Page 10

--------------------------------------------------------------------------------




(f)“Exercise Price” means the price at which you may purchase one (1) share of
Common Stock pursuant to the Stock Options as reflected in your Award Notice.
(g)“Expiration Date” means the tenth (10th) anniversary of the Grant Date.


(h)“Grant Date” means the date of grant reflected in your Award Notice.


(i)“Qualifying Termination” means a termination of employment with the
Corporation, its Subsidiaries and its successors after the date of the Change in
Control and, at any time before the second anniversary of such Change in
Control, that is either involuntary on your part and does not result from your
death or Disability and is not for Cause.


(j)“Retired from the Industry” means a termination of employment under
circumstances that constitute Retirement, and you (i) do not thereafter perform
services as an employee, officer, director or consultant for, or in any other
capacity assist, any entity (other than the Corporation or a Subsidiary),
whether existing or in formation, that provides or plans to provide services the
same as, substantially similar to, or in direct or indirect competition with
those offered by the Corporation or any Subsidiary and which you rendered on
behalf of the Corporation or any Subsidiary during your tenure of employment,
including but not limited to, those relating to trust, investment management,
financial and family business consulting, guardianship and estate
administration, brokerage services, private and commercial banking, asset
management, custody, fund administration, investment operations outsourcing,
investment risk and analytical services, employee benefit services, securities
lending, foreign exchange, treasury and cash management, and transition
management services, and (ii) certify to the Corporation, at such times and in
such manner as the Committee may require, that since your Retirement, you have
not performed any such services. The foregoing notwithstanding, service as a
director of an entity described above which has been approved in writing by the
Committee prior to the commencement of such service shall not, in and of itself,
constitute the cessation of being Retired from the Industry.


(k) “Retirement” means a termination of employment without Cause occurring on or
after the date (i) you have attained age 55, and (ii) the sum of your age (in
whole years, rounded down to the nearest year) and Continuous Years of Service
(in whole years, rounded down to the nearest year) equals or exceeds 65. For
purposes of these Terms and Conditions, any Retirement shall become effective on
the first day of the month following the month in which you satisfy the
provisions hereunder.


(l)“Severance-Eligible Termination” means (i) if you are covered under the
Northern Trust Corporation Severance Plan, a covered termination where you have
executed on or prior to your Termination Date, an effective settlement
agreement, waiver and release, or (ii) if you are not covered under the Northern
Trust Corporation Severance Plan, a covered termination pursuant to a
redundancy/termination indemnity program established or otherwise contributed to
by your Employer where you have executed on or prior to your Termination Date,
but in effect as of your Termination Date, a settlement agreement and release.


(m)“Tax-Related Items” means any income tax (including U.S. federal, state and
local taxes or non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding amounts.


Page 11

--------------------------------------------------------------------------------






(n)“Termination Date” means (i) if you are a resident of or employed in the
United States, the effective date of termination of your employment with your
Employer, or (ii) if you are resident or employed outside of the United States,
the earliest of (A) the date on which notice of termination is provided to you,
(B) the last day of your active service with your Employer or (C) the last day
on which you are an Employee of your Employer, as determined in each case
without including any required advance notice period and irrespective of the
status of the termination under local labor or employment laws.


(o)“Vesting Date(s)” means each date on which your Stock Options become vested
and exercisable as reflected in Section 2(b).


27.     Acceptance. By accepting the grant of the Stock Options, you
affirmatively and expressly acknowledge that you have read these Terms and
Conditions, the Award Notice, the Addendum to these Terms and Conditions (as
applicable) and the 2012 Stock Plan, and specifically accept and agree to the
provisions therein.


* * * * *


Page 12

--------------------------------------------------------------------------------




Exhibit I


Alternative Vesting Schedule


Vesting Date
Percentage of Stock Options Vesting
 
 
 
 
 
 
 
 









Page 13